number release date id office uilc cca_2010060909441233 ---------------------------- from -------------------- sent wednesday june am to ----------------------- cc subject waiver of b limitations_period you requested our view regarding a taxpayer’s ability to waive the general limitations_period under sec_6532 on suits brought by the service to recover erroneous refunds although there is no express statutory authorization for such waivers there is case law available that provides that the execution of a waiver is valid even in the absence of statutory authorization 75_f3d_1146 7th cir applying a waiver made by the taxpayer in a closing_agreement with the service to extend the general two year statute_of_limitations in later guidance the service interpreted this opinion as correct and controlling see cca additionally in sca the service offered guidance on when such waivers should be requested waivers should be requested only in limited circumstances such as where a taxpayer agrees to pay the erroneous refund but needs additional time furthermore it appears to be unnecessary to go through the formality of entering into a closing_agreement with the taxpayer in order to have an effective waiver in a recent case the court found an agreement to extend the time to bring suit to recover erroneous refund effective to waive the general limitations_period under sec_6532 united_states v goertz no a-09-cv-179 ly wl w d tex date in conclusion given that the taxpayer has agreed to return the erroneous refund and we are operating on a limited time frame this appears to be one of the limited circumstances under which a request for waiver is indeed appropriate
